DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 2/22/22, which has been entered. 

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 2/22/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagiwa (US 20210258020 A1) in view of Nair (US 20200174939 A1) and Bojinov (US 20090268903 A1).  

With respect to claim 1, the Yamagiwa reference teaches a method for storing data, comprising: 
estimating a hit ratio of a digest cache associated with a target storage device, the digest cache recording a digest of data that is stored in the target storage device after preprocessing; (see fig. 28; and paragraph 154, where the determination unit 102a compares the hit rate calculated in step S31 with the threshold of hit rate. If the calculated hit rate is higher than the threshold of hit rate (YES in step S33), the process proceeds to S21. If the calculated hit rate is lower than the threshold of hit rate (NO in step S33), the process proceeds to S34) and
generating, in response to a determination that the hit ratio is lower than a predetermined threshold, a digest for target data to be stored and performing the preprocessing. (see fig. 28; and paragraph 156, where step S35, the determination unit 102a determines the bank region 1012 having the lowest number of occupancies 
However, the Yamagiwa reference does not explicitly teach storing, according to a determination that the digest of the target data is missing in the digest cache, the preprocessed target data in the target storage device, and recording the digest of the target data in the digest cache; and wherein the preprocessing comprises compressing the target data, and wherein generating the digest for the target data and compressing the target data are performed in parallel.  
	The Nair reference teaches it is conventional to have storing, according to a determination that the digest of the target data is missing in the digest cache, the preprocessed target data in the target storage device, and recording the digest of the target data in the digest cache. (paragraphs 52-53, where if at 604 the tag checker determines that the top "m" bits of the tag do not correspond to the CID, then at 608, the cache-write component determines whether the data element is compressible; and the cache-write component 404 appends the tag (including the CID) to the compressed data element and stores the tag and the compressed data element in the cacheline with the existing data; and paragraph 54, where at 620, the tag hashing component 408 can 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Yamagiwa reference to have wherein storing, according to a determination that the digest of the target data is missing in the digest cache, the preprocessed target data in the target storage device, and recording the digest of the target data in the digest cache, as taught by the Nair reference.
The suggestion/motivation for doing so would have been to allow reading of compressed data based on hashed versions of tags, and preventing false positive cache reads based on the hashed versions of the tags.  (Nair, paragraph 5)
However, the Yamagiwa and Nair reference does not explicitly teach wherein the preprocessing comprises compressing the target data, and wherein generating the digest for the target data and compressing the target data are performed in parallel.  
	The Bojinov reference teaches it is conventional to have wherein the preprocessing comprises compressing the target data, and wherein generating the digest for the target data and compressing the target data are performed in parallel.  (paragraph 55, where in parallel with the compression and encryption, the original data block 47 is processed by a hash function 50 or other similar function, to generate a unique fingerprint of (value representing) the data block, for use in subsequent duplicate block detection)

The suggestion/motivation for doing so would have been to have data blocks can also be fingerprinted in parallel with compression and/or encryption, to facilitate subsequent deduplication.  (Bojinov, abstract)
Therefore it would have been obvious to combine the Yamagiwa, Nair, and Bojinov references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 1, wherein estimating the hit ratio of the digest cache comprises: estimating the hit ratio of the digest cache based at least on corresponding hit ratios of the digest cache in a plurality of time windows. (Yamagiwa, paragraph 149, where the processing unit 103 determines whether the total number of retrievals in each bank region recorded in the hit status record table 104 is a predetermined number (100 times in the present embodiment). If the total number of retrievals is the predetermined number, the process proceeds to S25 to perform a bank region change process (which will be described below with reference to FIG. 28). In step S26, the processing unit 103a initializes the hit status record table 104 in response 

With respect to claim 3, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 2, wherein estimating the hit ratio of the digest cache comprises: estimating the hit ratio of the digest cache based on the corresponding hit ratios of the digest cache in the plurality of time windows and corresponding weights of the plurality of time windows. (Yamagiwa, paragraph 149, where the processing unit 103 determines whether the total number of retrievals in each bank region recorded in the hit status record table 104 is a predetermined number (100 times in the present embodiment). If the total number of retrievals is the predetermined number, the process proceeds to S25 to perform a bank region change process (which will be described below with reference to FIG. 28). In step S26, the processing unit 103a initializes the hit status record table 104 in response to a request from the determination unit 102a after the bank region change process is executed)

With respect to claim 4, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 2, further comprising: determining whether the digest of the target data is hit in the digest cache; and updating, based on a result of the determination, the corresponding hit ratios of the digest cache in the plurality of time windows. (Yamagiwa, paragraph 149, where the processing unit 103 determines whether the total number of retrievals in each bank region recorded in the hit status record table 104 is a predetermined number (100 times in the present embodiment). If 

With respect to claim 5, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 1, wherein generating the digest for the target data and performing the preprocessing comprises: reading the target data from a memory to a processor cache; and generating, in the processor cache, the digest for the target data and performing the preprocessing.  (Yamagiwa, see fig. 1; and paragraph 70, where the CPU 701 loads a program stored in the auxiliary storage unit 703 into the work area of the main storage unit 702 to control peripheral devices through the execution of the program. This allows the information processing device 700 to execute processing that meets a predetermined purpose. The main storage unit 702 and the auxiliary storage unit 703 are recording media from which the information processing device 700 can read data)

With respect to claim 6, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 5, wherein storing the preprocessed target data in the target storage device comprises: flushing the preprocessed target data from the processor cache to the target storage device.  (Yamagiwa, see fig. 1; and paragraph 70, where the CPU 701 loads a program stored in the auxiliary storage unit 703 into the 

With respect to claim 7, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 1, further comprising: generating, according to a determination that the hit ratio exceeds the predetermined threshold, the digest of the target data; (Yamagiwa, see fig. 28; and paragraph 154, where the determination unit 102a compares the hit rate calculated in step S31 with the threshold of hit rate. If the calculated hit rate is higher than the threshold of hit rate (YES in step S33), the process proceeds to S21. If the calculated hit rate is lower than the threshold of hit rate (NO in step S33), the process proceeds to S34) and performing, according to a determination that the digest of the target data is missing in the digest cache, the preprocessing on the target data. (Nair, paragraph 52, where if at 604 the tag checker determines that the top "m" bits of the tag do not correspond to the CID, then at 608, the cache-write component determines whether the data element is compressible; and paragraph 54, where at 620, the tag hashing component 408 can hash the tag and at 622, the cache-write component 404 can store the CID and the hashed tag in the corresponding tag area with one or more second hashed tags for the existing data)

With respect to claim 8, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 7, wherein generating the digest of the target data comprises: reading the target data from a memory to a processor cache; and generating, in the processor cache, the digest of the target data. (Yamagiwa, see fig. 1; and paragraph 70, where the CPU 701 loads a program stored in the auxiliary storage unit 703 into the work area of the main storage unit 702 to control peripheral devices through the execution of the program. This allows the information processing device 700 to execute processing that meets a predetermined purpose. The main storage unit 702 and the auxiliary storage unit 703 are recording media from which the information processing device 700 can read data)

With respect to claim 9, the combination of the Yamagiwa, Nair, and Bojinov references teaches the method of claim 8, wherein performing the preprocessing on the target data comprises: reading, based on a determination that the target data is missing in the processor cache, the target data from the memory to the processor cache; and performing, in the processor cache, the preprocessing on the target data. (Yamagiwa, see fig. 1; and paragraph 70, where the CPU 701 loads a program stored in the auxiliary storage unit 703 into the work area of the main storage unit 702 to control peripheral devices through the execution of the program. This allows the information processing device 700 to execute processing that meets a predetermined purpose. The main storage unit 702 and the auxiliary storage unit 703 are recording media from which the information processing device 700 can read data; and Nair, paragraph 52, where if at 604 the tag checker determines that the top "m" bits of the tag do not correspond to 

With respect to claim 21, the combination of the Yamagiwa, Nair, and Bojinov references teaches method of claim 1, wherein generating the digest for the target data and compressing the target data are both performed after reading the target data from a memory to a processor cache of a processor; (Nair, paragraph 22, where the cache controller can read the stored compressed data element and extract the full tag appended thereto [i.e. data is stored in the cache and then add a full tag])  and wherein generating the digest for the target data and compressing the target data are performed in parallel by hardware supporting parallel computing in the processor. (Bojinov, paragraph 55, where in parallel with the compression and encryption, the original data block 47 is processed by a hash function 50 or other similar function, to generate a unique fingerprint of (value representing) the data block, for use in subsequent duplicate block detection)

Claims 11-19 are the electronic device implementation of claims 1-10, and are rejected under the same rationale as shown above.  The Examiner notes Yamagiwa reference teaches (see fig. 1; and paragraph 70, where the CPU 701 loads a program stored in the auxiliary storage unit 703 into the work area of the main storage unit 702 to 

Claim 20 is the computer program product implementation of claims 1-10, and rejected under the same rationale as shown above.  

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments (see pages 8-12) and amendments with respect to claims 1-9 and 11-21 have been considered but are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Yamagiwa, Nair, and Bojinov references as shown in the rejections above.   Particularly, the Examiner notes the inclusion of the Bojinov reference to teach the newly added limitation of “wherein the preprocessing comprises compressing the target data, and wherein generating the digest for the target data and compressing the target data are performed in parallel” as detailed above.  

4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Faibish (US 10503516), which teaches techniques for CPU cache efficiency may include performing concurrent processing, such as for first and second data operations, in a synchronized manner that prevents loading the same data chunk into the CPU cache more than once. Processing may include synchronizing the first and second data operations with respect to a first data chunk to ensure that both complete prior to proceeding with performing such processing on a second data chunk. The first and second data operations for a chunk may be deduplication digest computation and entropy computation performed inline as part of the data path. If the chunk cannot be deduplicated, the entropy value may be used with an adaptive entropy threshold to determine whether to compress the chunk inline. The entropy value may be determined using less than all bytes in the chunk. The chunk's entropy value may be determined based on a data set entropy value. 

   5.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9 and 11-21 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137